Citation Nr: 0030946	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
neuropsychiatric disorder, to include post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to February 
1964.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that during the pendency of this appeal, the 
RO reopened, in a January 1999 supplemental statement of the 
case, the veteran's previously denied and unappealed claim 
for service connection for an acquired neuropsychiatric 
disorder, and considered the claim on the merits.  However, 
the Board must make its own determination as to whether new 
and material evidence has been presented to reopen the 
veteran's claim, see Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), and this issue is therefore properly framed 
as listed on the title page above.  

The veteran's appeal originally included the issue of 
entitlement to service connection for status post biopsy, 
right lingual mass (claimed as tumor removed from back of 
neck).  However, he withdrew the appeal of this issue in a 
December 1998 statement.  


FINDINGS OF FACT

1.  In a June 1987 rating decision, the RO denied service 
connection for a neuropsychiatric disorder; after 
notification of his appellate and procedural rights, the 
veteran did not appeal.

2.  Evidence added to the record since the June 1987 rating 
decision bears directly and substantially upon the specific 
matter now under consideration and, when considered alone or 
together with all of the evidence, both old and new, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1987 rating decision, which denied service 
connection for a neuropsychiatric disorder is final.  
38 U.S.C.A. §§ 5107, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (2000).  

2.  Evidence received since the June 1987 rating decision is 
new and material to reopen the claim for service connection 
for an acquired neuropsychiatric disorder, to include PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the June 1987 rating 
decision will be briefly summarized as follows:

The service medical records show that the veteran was seen in 
the psychiatric clinic in October 1962.  At that time, he 
reported that he had recently been involved in an automobile 
accident and was concerned over the investigation and 
possible charges.  The diagnosis was acute situational 
maladjustment.  No residuals were shown on discharge 
examination.  

VA outpatient treatment records show that the veteran was 
seen in July 1980 with complaints of psychiatric problems.  
The diagnosis was mixed personality disorder.  The records 
also note a diagnosis of possible latent schizophrenia, 
chronic anxiety with depressive features.  

In a June 1987 rating decision, the RO denied service 
connection for a neuropsychiatric condition.  That month, the 
RO notified the veteran of the adverse decision and his 
appellate and procedural rights, but he did not file an 
appeal.  

In September 1995, the veteran sought to reopen the claim for 
service connection for an acquired neuropsychiatric disorder.  

Analysis

At the outset, the Board notes that in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit held that the United States 
Court of Appeals for Veterans Claims (Court) erred in 
adopting the "material evidence" test articulated in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 
1363-64.  In light the holding in Hodge, the Board is now 
required to analyze newly submitted evidence according to the 
standard outlined in 38 C.F.R. § 3.156(a).  Further, the 
Court held, in Fossie v. West, 12 Vet.App. 1 (1998), that the 
standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent that one previously employed by Colvin.  Therefore, 
the Board determines that no prejudice will result to the 
appellant by the Board's consideration of this matter.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated de novo 
on the merits by the VA.  38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In reviewing the evidence that has been received since the 
June 1987 rating decision, the Board notes that among the 
evidence is a report of private psychiatric examination in 
October 1998, wherein the physician diagnosed PTSD, bipolar 
disorder, and paranoid personality disorder, and opined that 
the conditions were related to the veteran's military 
service.  

The Board finds that this evidence constitutes "new and 
material" evidence which allows us to reopen the veteran's 
claim.  Specifically, the Board finds that this evidence was 
not before the RO in 1987, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.  
Accordingly, the evidence is new and material to reopen the 
claim for service connection for an acquired neuropsychiatric 
disorder, to include PTSD.  To this extent, the appeal is 
granted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired neuropsychiatric 
disorder, to include PTSD, is reopened.


REMAND

Having found that the veteran has successfully reopened the 
claim for service connection for an acquired neuropsychiatric 
disorder, to include PTSD, the Board must now consider the 
claim on the merits in order to ascertain whether a grant of 
the requested benefit is warranted.

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)).

During his December 1998 personal hearing, the veteran 
testified that his psychiatric problems began after he was 
involved in an automobile accident in service in June 1962.  
See December 1998 hearing transcript, pgs. 4-5.  

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Review of the record reveals that 
the veteran filed his reopened claim for service connection 
in September 1995.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following:  (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996)).  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran received an award of the 
Purple Heart, Combat Infantryman Badge, or other similar 
combat citation, will be accepted as conclusive evidence of 
the claimed in-service stressor, absent evidence to the 
contrary.  Where combat is verified, the veteran's credible 
or "satisfactory," lay testimony regarding claimed stressors 
must be accepted as conclusive of their actual occurrence if 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f) (1996); Zarycki v. Brown, 6 Vet.App. 91 
(1993).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki at 99.  Nor is the veteran's lay testimony alone 
sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  Zarycki at 98.  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).  The Board notes that under 38 C.F.R. 
§ 4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 
(2000).

In addition, the evidence of record includes a Social 
Security Administration (SSA) decision, dated in January 
1995, which awarded the veteran Social Security disability 
benefits.  It does not appear, however, that the RO has 
attempted to obtain the records pertaining to the SSA's 
decision to grant benefits.  The Board is of the opinion that 
these records are pertinent to the veteran's claim.  See 
Clarkson v. Brown, 4 Vet.App. 565 (1993); Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 181 (1992).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for an acquired 
neuropsychiatric disorder, to include 
PTSD, since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder. 

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records that were utilized by the SSA in 
making the January 1993 determination.  
All records obtained should be associated 
with the claims folder.

3.  The RO should attempt to obtain 
documentation, including any military or 
civilian police report, of the June 1962 
automobile accident about which the 
veteran testified.

4.  Following the above, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the nature and 
likely etiology of any psychiatric 
disorder present.  All necessary special 
studies or tests, including psychological 
testing and evaluation, should be 
accomplished as part of this examination.  
The psychiatrist should indicate whether 
the veteran has PTSD in accordance with 
DSM-IV criteria.  If a diagnosis of PTSD 
is appropriate, the examiner should 
specify the "stressors" that caused the 
disorder and the evidence upon which he 
or she relied on to establish the 
existence of the stressor(s), i.e., the 
veteran's reported history, service 
records, etc.  If any other psychiatric 
disorder is diagnosed, the examiner 
should offer an opinion as to whether the 
psychiatric disorder had its onset during 
service or within the first post-service 
year.  The examination report should 
include a complete rationale for all 
opinions expressed. The claims folder and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.

5.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should 
readjudicate the claim for service 
connection for an acquired 
neuropsychiatric disorder, to include 
PTSD.

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


- 10 -


